Citation Nr: 1718680	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  03-20 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for right upper extremity radiculopathy. 

3.  Entitlement to an effective date earlier than October 23, 2012, for the award of service connection for left upper extremity radiculopathy.

4.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity radiculopathy.

5.  Entitlement to an initial compensable disability rating for hypertension.

6.  Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the cervical spine.

7.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with degenerative joint disease.

8.  Entitlement to a disability rating in excess of 10 percent for right patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to July 2000. 

The matter of service connection for left ear hearing loss comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This claim was previously denied by the Board in a February 2007 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court remanded the appeal for further development consistent with the terms of a Joint Motion for Partial Remand.  

The initial rating for hypertension comes before the Board on appeal from a June 2008 rating decision that granted service connection and assigned a noncompensable rating for hypertension.  

The remaining issues of entitlement to service connection for right upper extremity radiculopathy, entitlement to an effective date of service connection for left upper extremity radiculopathy earlier than October 23, 2012, and entitlement to disability ratings in excess of 10 percent each for left upper extremity radiculopathy, traumatic arthritis of the cervical spine, lumbosacral strain with degenerative joint disease, and right patellofemoral syndrome come before the Board on appeal of an August 2013 rating decision.  

The Veteran and her mother testified before the undersigned during a July 2010 Travel Board hearing.  A transcript of that hearing is associated with the claims file.  

The left ear hearing loss and hypertension claims were most recently before the Board in August 2011 when they were remanded for additional development.  They have now returned to the Board for adjudication.

The issues of entitlement to ratings in excess of 10 percent for traumatic arthritis of the cervical spine, lumbosacral strain with degenerative joint disease, and right patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current left ear hearing loss had its onset during active duty service.

2.  The Veteran has not had a current disability of right upper extremity radiculopathy at any time since the filing of the claim of entitlement to service connection for such a disability.  

3.  The earliest claim for service connection for left upper extremity radiculopathy was received by VA on October 23, 2012, more than one year after the Veteran's July 2000 retirement from active service.

4.  The Veteran's left upper extremity radiculopathy affects the middle radicular group nerves originating at vertebra C7.  

5.  The Veteran's left upper extremity radiculopathy has been manifested by no more than 'mild' incomplete paralysis of the middle radicular group of the minor arm throughout the period on appeal.  

6.  The Veteran's hypertension has not manifested as diastolic pressure predominantly 100 or more, or; systolic blood pressure predominantly 160 or more, and the Veteran's medical history does not show a diastolic pressure predominantly 100 or more who requires continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).

2.  The criteria for service connection for right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3.  The criteria for an effective date earlier than October 23, 2012, for service connection for left upper extremity radiculopathy are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  The criteria for an initial evaluation of 20 percent, but no higher, for left upper extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.120-4.124a, Diagnostic Code (DC) 8511, 8515 (2016).

5.  The criteria for a compensable evaluation for hypertension have not been met for any period of time on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2015).  In that regard, the Veteran's service treatment records are associated with the claims file, as are identified private and VA records.  The Veteran has also undergone VA examinations in June 2008 and February 2013 to address her hypertension claim and 2013 and 2015 examinations for the left upper extremity radiculopathy.  The VA examiners performed a contemporaneous physical examination of the Veteran and elicited information concerning the Veteran's disability history.  The examination reports provide sufficient information to evaluate the Veteran's disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).

The Veteran was also provided the opportunity to set forth her contentions during a DRO hearing in May 2008 and a Travel Board hearing in July 2010.  There has been no allegation of error in the conduct of either hearing from the Veteran or her representative.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, the Board remanded this appeal in August 2011, in part, to obtain additional treatment records and a VA examination regarding the Veteran's claim.  VA requested the Veteran's updated treatment records and associated them with the claims file.  Additionally, the Veteran was afforded the requested VA examination in February 2013.  Given the foregoing, the Board finds that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Therefore, the Board finds that VA's duties to notify and assist are met.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A. Left Ear Hearing Loss

The Veteran alleges that she has left ear hearing loss that was incurred during service as the result of exposure to acoustic trauma.  She states that she has been experiencing hearing loss since active service.  The Veteran is currently service-connected for tinnitus.  

The Veteran's April 2000 retirement examination shows the following results:

Hertz
500
1000
2000
3000
4000
Left
35 dB
40 dB
30 dB
25 dB
20 dB

Accordingly, while in service, the Veteran had hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

Further, during a February 2013 VA examination, the examiner noted that the Veteran has mild sensorineural hearing loss from 1000 through 2000 Hz in the left ear.  She opined that it is at least as likely as not that the Veteran's current hearing loss began during military service, citing to the service medical records documenting normal hearing on the enlistment physical and hearing loss on the retirement physical.  

The Board acknowledges that at the time of the February 2013 VA examination the Veteran did not have a hearing loss disability for VA compensation purposes.  However, the Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  This appeal arises from an August 2000 claim, filed just weeks after her retirement from service.  A December 2000 VA examination report states an audiogram contained normal test results, but whether the hearing loss resolved prior to the date of claim filing is not addressed.  The evidence does not disclose when the disability resolved.  Resolving reasonable doubt in favor of the Veteran, service connection for left ear hearing loss is warranted.  Shedden, 381 F.3d at 1167.  

B. Right Upper Extremity Radiculopathy

For the reasons that follow, the Board finds that the Veteran does not have a current right upper extremity radiculopathy disability.  As such, the Board concludes that service connection is not warranted.  

The Veteran, through her attorney, has asserted that she has right upper extremity radiculopathy, but has offered no support for this proposition.  The appeal arises from an October 2012 claim which requested service connection for bilateral upper extremity radiculopathy.  A January 2014 Notice of Disagreement challenges the denial of service connection for right upper extremity radiculopathy but does not discuss evidence tending to support the existence of such a disability.  Instead, the Veteran asserts that a May 2013 VA examination report was the result of bias and contains implausible findings pertaining to the spine and right knee.  No direct mention is made of findings pertaining to the right upper extremity.  Similarly, the June 2015 Form 9 contains no argument specific to the right upper extremity.  The representative instead requested a copy of a May 2015 VA examination report and stated he would provide tailored argument upon receipt of that document.  A copy of the claims file from September 2013 to February 2016 was provided to the representative in February 2016.  The representative has not provided the argument promised.  As a result, the Board has no argument from the representative and, unusually, no lay evidence from the Veteran describing lay observable symptoms or what a qualified medical expert has told her.  The Board turns to the evidence as developed by the RO.  

The Veteran's regular VA treatment records do not support the existence of a right upper extremity disorder as of the October 2012 claim filing or after.  About one year prior to the claim filing, the Veteran had an October 2011 neurology consult appointment.  March 2013 CAPRI at 6.  The Veteran complained of intermittent pain radiating into her upper extremities, left greater than right.  Id.  Her deep tendon reflexes were 1+ bilaterally.  Id.  Her sensation and strength were normal in upper and lower extremities.  Id.  The nurse practitioner noted a history of cervical radiculopathy.  Id.  The Veteran's treatment notes dated after the October 2011 neurology consult indicate that the Veteran had left radiculopathy only.  

The Veteran was in a motor vehicle accident on June 8, 2012, about four months prior to claim filing.  The Veteran requested an evaluation on June 11 complaining of increased neck and back pain and stiffness and increased left hand tingling.  August 2013 CAPRI at 66.  On initial examination on June 11, the Veteran had diminished deep tendon reflex in the right biceps, but the neurological testing was "nonfocal."  Id at 67.  The Veteran underwent June and August 2012 examinations by a spinal cord injury specialist.  On both specialty examinations, the sensory, deep tendon reflex, and muscle strength testing were normal for the right upper extremity.  Id at 43-44, 47-49.  The Veteran's regular VA treatment records indicate that she only had left upper extremity radiculopathy both before and after the June 2012 accident.  

A May 2013 VA examination report indicates that the Veteran had clinically normal strength, reflex, and sensory physical examination results in the right upper extremity.  May 2013 VA Examination Report at 21-22.  The examiner indicated that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy in the right upper extremity.  Id at 22-23.

A March 2015 VA examination report indicates that the Veteran had no right upper extremity symptoms.  The examiner included a note in the Diagnosis portion of the report indicating that the Veteran had no right upper extremity radiculopathy symptoms, "(ONLY LEFT!)".  March 2015 VA Examination Report at 10.  As in May 2013, the Veteran had clinically normal strength, reflex, and sensory physical examination results and the examiner indicated that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy in the right upper extremity.  Id at 15-17.  

On review of the whole record, the preponderance of the evidence demonstrates that the Veteran does not have a current right upper extremity radiculopathy disability.  The isolated reflex impairment found on June 11, 2012, in the immediate aftermath of the motor vehicle accident was not replicated on examination by a spinal cord injury specialist later in June 2012 or again in August 2012.  As such, the Board finds the evidence demonstrates that the reflex impairment had resolved prior to the filing of the claim from which this appeal arises.  Furthermore, the medical evidence evaluating the Veteran's neurological functioning since the filing of the claim finds repeatedly that the Veteran has no radicular signs or symptoms affecting the right upper extremity.  On review of the entire record, the Board finds that the Veteran does not have a current right upper extremity radiculopathy disability.  See McClain, 21 Vet. App. at 321.  As such, the Board concludes that service connection is not warranted.  Shedden, at 1167.  


III. Earlier Effective Date for Service Connection

The Veteran was awarded service connection for left upper extremity radiculopathy effective October 23, 2012, in an August 2013 rating decision.  The Veteran has offered no specific argument as to why she is entitled to an effective date earlier than October 23, 2012.  See, e.g., January 2014 Notice of Disagreement; see also June 2015 VA Form 9.  

Review of the record reflects that the Veteran's representative filed a statement, received by VA on October 23, 2012, raising service connection for bilateral upper extremity radiculopathy, and a VA 21-526b, a supplemental compensation claim form, received by VA on December 7, 2012.  The RO awarded service connection for left upper extremity radiculopathy relying on the October 23, 2012, statement as an informal claim for benefits.  See 38 C.F.R. § 3.155 (2014) (effective prior to March 24, 2015).  

The effective date of an award of service connection based on a claim received more than one year after an appellant's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The first question is whether a claim for service connection for left upper extremity radiculopathy was received by VA prior to October 23, 2012.  The Board finds that it was not.

Prior to October 23, 2012, the Veteran had never filed a service connection claim for left upper extremity radiculopathy.  The Board acknowledges that the Veteran's left upper extremity radiculopathy was awarded as secondary to her service-connected traumatic arthritis of the cervical spine.  See August 2013 Rating Codesheet.  The Veteran was awarded service connection for that disability effective December 10, 2003.  See December 2004 Rating Decision.  The Board has reviewed the record and finds no instance where the Veteran or her representative submitted a statement which might be construed as a claim for service connection for left upper extremity radiculopathy, despite her active participation in filing other claims and appealing other issues.  The Board acknowledges that the medical evidence shows that the left upper extremity symptoms as being in existence in 2011; however, the date of service connection is to be the date entitlement arose or the date of claim, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  An earlier effective date is not warranted on this basis either.  The mere grant of service connection for a disability secondary to another service-connected disability does not justify an earlier effective date for the secondary disability.  See, e.g., Ross v. Peake, 21 Vet. App. 528, 532 (2008) (holding that additional disabilities incurred as a result of a service-connected condition do not represent increased severity of the previously service-connected condition).  

The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  The Board finds that the earliest claim for service connection for left upper extremity radiculopathy was received by VA on October 23, 2012.  It is uncontested that the Veteran retired from active service in July 2000.  Thus, the Veteran filed her claim for service connection more than one year after her separation from active service.  Without an earlier received claim, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

IV. Disability Ratings

The Veteran contends that she is entitled to ratings in excess of 10 percent for her left upper extremity radiculopathy and a compensable rating for her hypertension.  For the reasons that follow, the Board concludes that a 20 percent rating, but no higher, for the left upper extremity radiculopathy is warranted and a compensable rating for hypertension is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A. Left Upper Extremity Radiculopathy

The Veteran's left upper extremity radiculopathy is currently evaluated as 10 percent disabling as the minor (non-dominant) arm under DC 8515, which pertains to paralysis of the median nerve.  See 38 C.F.R. § 4.124a.  The Board notes that the record reflects uniformly that the Veteran is right-handed, which renders the left arm the minor arm under the ratings schedule.  

The Board concludes that reassignment of the assigned diagnostic code is appropriate in this case.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The March 2015 VA examination report indicates that the Veteran had involvement of the C7 nerve roots (middle radicular group).  The middle radicular group is rated under DC 8511, not DC 8515.  The RO did not cite any evidence in assigning DC 8515.  In light of the examination findings, the Board finds that DC 8511 is most analogous to the Veteran's disability and will rate the disability under that DC.  

Under DC 8511, complete paralysis of the median nerve will be assigned a 60 percent rating for the minor side.  38 C.F.R. § 4.124a.  Severe incomplete paralysis of the median nerve warrants a 40 percent rating for the minor side.  Id.  Moderate incomplete paralysis warrants a 30 percent rating for the minor side.  Id.  Mild incomplete paralysis warrants a 20 percent rating.  Id.  Symptoms of complete paralysis are noted to include adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected.  Id.  Neuritis and neuralgia of the median nerve are rated using these criteria under DCs 8611 and 8711.  Id.

Regulations provide that ratings for peripheral neurological disorders are to be assigned based the relative impairment of motor function, trophic changes, or sensory disturbance.  38 C.F.R. § 4.120.  Consideration is also given for loss of reflexes and pain.  See 38 C.F.R. §§ 4.123, 4.124.  The Board notes that the Veteran consistently reported pain, including pain radiating into the arm, at various times during this appeal.  Pain, including radiating pain, is expressly contemplated in the General Ratings Formula for the spine discussed above.  Including pain in the neurological rating without objective findings would result in pyramiding.  38 C.F.R. § 4.14.

At the outset, the Board has reviewed the Veteran's extensive file and can find no evidence of complete paralysis or trophic changes associated with the neurological abnormalities of the left upper extremity.  Indeed, none of the indicia of complete paralysis, such lost or severely affected adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist, are present.  See 38 C.F.R. § 4.124a.  The Board will address the evidence regarding whether the Veteran has neurological impairment amounting to mild, moderate, or severe incomplete paralysis for the left upper extremity based on motor, sensory, or reflex impairment.

The Board finds that the preponderance of the evidence does not demonstrate objective neurological abnormality resulting in impaired motor function.  The March 2015 VA examination report indicates 5/5 muscle strength testing in all tested movements.  As part of care following the June 2012 motor vehicle accident and just before the effective date of service connection, the Veteran had 4+ out of 5 manual muscle testing for the muscles enervated by the T1 nerve at an August 2012 VA spinal cord injury evaluation.  See August 2013 CAPRI at 43-44 (Virtual VA).  As mentioned above, the service-connected disability affects those muscles enervated by the C7 (middle radicular) nerve group.  In light of the foregoing, the Board finds that the muscle testing for those muscles affected by the service-connected disability was 5/5 throughout the period on appeal.  

The preponderance of the evidence does not demonstrate more than intermittent and mild sensory disturbance in this period.  As mentioned, the General Ratings Formula for spinal disabilities includes radiating pain.  Thus, the Board has excluded it from consideration here to prevent pyramiding.  A May 2013 VA examination report indicates that the Veteran had mild paresthesias and/or dysesthesias of the left arm.  The March 2015 VA examination report indicates normal sensation in the shoulder area and inner and outer forearm and decreased sensation of the hand and fingers.  The Veteran had mild paresthesias and/or dysesthesias and numbness.  In light of the foregoing, the Board finds that there is no more than mild sensory impairment due to the service-connected disability. 

The evidence shows that the Veteran's reflexes were intermittently impaired but also that there was no associated functional impairment.  The October 2011 VA neurology consult indicates that the Veteran had 1+ reflexes.  The Veteran was also found to have 1+ reflexes at the right biceps following the June 2012 motor vehicle accident.  June 11, 2012, Well Woman Follow-Up Note, August 2013 CAPRI at 68 (Virtual VA).  The March 2015 VA examination report indicates normal reflexes biceps, triceps, and brachioradialis.  Of note, however, is that the Veteran has not reported and the record does not otherwise mention any functional impairment caused by intermittent reflex disturbance.  As a result, the reflex disturbance does not tend to support a finding of impairment greater than 'mild.'  See 38 C.F.R. § 4.10 (stating the evaluations are based on lack of usefulness of the affected body system).  

The Board finds that the Veteran's left upper extremity radiculopathy was productive of no more than "mild" incomplete paralysis for this period.  The evidence indicates that there have been no trophic changes.  Motor strength was preserved at 5/5.  Objective sensory examinations were intermittently impaired.  Reflexes were impaired, but there was no associated functional impairment as a result.  Considering that, at worst, the sensory function was objectively intact, motor strength was intact, and the absence of trophic changes, the Board finds that the level of impairment during this period was most analogous to "mild" incomplete paralysis.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  The objective trophic, motor, sensory findings have been consistent throughout the period on appeal.  Given the constancy of the record, the Board finds that the Veteran's disability has not been productive of more than "mild" for any portion of the appeal period.  Thus, the Board concludes that staged ratings are inapplicable.  See id.  

B. Hypertension 

The Veteran's service-connected hypertension is rated under DC 7101 which provides for a 10 percent disability rating for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  Although there are ratings for hypertension above the 10 percent level, neither the Veteran nor the record raises the possibility of meeting those degrees of disability.  The Board confines the discussion to the 10 percent rating criteria.

The Veteran argues in March 2015 and May 2016 submissions that she is entitled to at least a 10 percent rating solely due to continuous use of medication to control her hypertension.  A similar argument was made and rejected in McCarroll v. McDonald, 28 Vet. App. 267, 272-73 (2016) (en banc).  Instead, a compensable rating requires both continuous use of medication and a history of diastolic pressure predominantly 100 or more.  There is no material question of fact that the Veteran has used medication continuously since 2003 to control her hypertension.  The remaining questions concern her diastolic and systolic blood pressure readings.  

The Board finds first the Veteran does not have diastolic blood pressure of or a history of diastolic blood pressure readings predominantly 100 or more before or after beginning medication.  The Veteran's service treatment records contain a June 1997 reading of 140/106 at the dental clinic.  Follow-up readings on the same day included 138/92, 142/76, and 140/106.  A subsequent three day study gave one abnormal reading on the first day of 150/96 with the other five readings averaging 123/83.  The Veteran's diastolic pressure was only 100 or more in two of ten readings in this three day period.  Accordingly, the Board finds that the Veteran's diastolic blood pressure was predominantly less than 100.  The remainder of the Veteran's service treatment records does not reflect diastolic blood pressure readings of 100 or more.  

Following her July 2000 retirement from service, the Veteran has received medical care through VA.  Her VA treatment records show that she had a reading of diastolic pressure of 88 on August 8, 2000, 107 on the next day, August 9, 2000, and 88 on August 28, 2000.  The remaining readings for 2000 and the whole of 2001 and 2002 show diastolic pressures below 100.  A January 2003 reading indicates diastolic pressure of 108 and an April 2003 reading at 104, with readings for the remainder of 2003 and the whole of 2004 through 2008 show diastolic pressures below 100, including a June 2008 VA examination report.  Treatment records from June 2009 through April 2014 show diastolic readings below 100.  The Board finds that the Veteran's diastolic blood pressure readings are not predominantly 100 or more and that she does not have a history of diastolic blood pressure readings of predominantly 100 or more.  There are isolated readings in excess of 100, but close in time readings do not indicate that the high pressure sustained for any length of time.  The August 2000 readings are illustrative: the high diastolic pressure was noted and resolved in a time period of less than three weeks.  In light of the foregoing, the Board finds the preponderance of the evidence is against a finding of either diastolic blood pressure readings are not predominantly 100 or more and that she does not have a history of diastolic blood pressure readings of predominantly 100 or more.  The Board turns to consider her systolic blood pressure readings.

The Board finds that the Veteran's systolic blood pressure readings have fluctuated but have not been predominantly 160 or more since the effective date of service connection in August 2007.  Her systolic blood pressure readings were below 160 in her VA treatment records through 2010 and a June 2008 VA examination report.

During the Travel Board hearing in July 2010, the Veteran indicated that she began taking medication because her diastolic readings were over 100.  She stated that the medication did not lower her blood pressure, but rather controlled it.  She also testified that her medications had been increased in January or February 2010.  July 2010 Board Hrg. Tr. at 10-11.  The Veteran's VA treatment records for the period she described show systolic blood pressure readings below 160 in December 2009, January 2010, March 2010, and April 2010.  Thus, even with a medication adjustment, the criteria for a compensable rating were not met in that period.

The record since the July 2010 hearing does not demonstrate systolic blood pressure readings predominantly 160 or more.  The Veteran's VA treatment records contain a December 2010 Well Woman Follow-Up Note that her blood pressure was 164/91 because the Veteran had forgotten to take her medication.  In April 2010, the Veteran's blood pressure was 135/82.  In 2011 and 2012, the Veteran's systolic blood pressure fluctuated a great deal before a change in medication kept the readings below 160.  In September 2011, her blood pressure was 162/98.  In October, it was 141.  On November 19, it was 138 but on November 29, it was 171.  In December 2011 and January 2012, her systolic blood pressure readings were below 160.  As mentioned, the Veteran was in a motor vehicle accident in June 2012.  Three days later, her systolic blood pressure was 197.  For the remainder of 2012 and 2013, the readings were below 160.  In December 2012, the Veteran's blood pressure was 158/70.  The physician noted that the Veteran's blood pressure appeared to be "more elevated" since the patient started on a particular medication.  In response, she adjusted the Veteran's medication regimen.  A February 2013 VA examination report and regular VA treatment records from October 2013 and April 2014 contain systolic readings below 160.  

A careful review of the record shows that the Veteran has not had periods of systolic pressure readings predominantly 160 or more.  Rather, the record shows that while the Veteran's blood pressure readings may have varied somewhat during the appeal period, most of the blood pressure readings taken during the pendency of her claim show systolic pressure readings consistently and routinely recorded as being below 160.  Those readings at or above 160 are intermittent and mixed with scores below 160.  As a result, the Board finds that the Veteran's hypertension has not been manifested by systolic blood pressure readings predominantly at or above 160.  

The Board does not mean to diminish the significance of any of the Veteran's episodes of elevated blood pressure; however, while the record contains references to elevated blood pressure, the Veteran's blood pressure was also described as being well controlled with adjustments in medications in order to maintain that control.  In light of the foregoing, the Board finds the preponderance of the evidence is against a finding of systolic blood pressure readings of predominantly 160 or more.  Considering this finding in conjunction with the earlier finding regarding her current and historic diastolic blood pressure, the Board concludes that the criteria for a compensable rating for hypertension have not been met.  38 C.F.R. § 4.104, DC 7101.  

The Board has considered staged ratings for hypertension as well.  Fenderson v. West, 12 Vet. App. 119 (1999).  As suggested by the analysis above, there is no portion of the appeal period in which the diastolic or systolic blood pressure readings may be said to have predominantly met the ratings thresholds.  At best, two readings were consecutively above 100 for diastolic blood pressure in early 2003; however, two readings fall short of the meaning of predominantly.  The Board concludes that a compensable rating is not warranted for any portion of the period on appeal; hence, staged ratings are inapplicable.  

C. Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The schedular evaluation for the Veteran's left upper extremity radiculopathy is not inadequate.  She has described numbness, tingling, pain, affecting the left arm and hand, all of which are anticipated by the ratings criteria discussed above.  The Veteran merely disagrees with the assigned evaluation for her level of impairment.  In other words, she does not have any symptoms from her service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

The Veteran has contended that she has additional symptoms due to her hypertension including dizziness and lightheadedness, later diagnosed as vertigo, and headaches.  The Board finds the Veteran's vertigo is not a manifestation of the hypertension disability and that headaches, assuming they are a hypertension manifestation, do not create an exceptional or unusual disability picture resulting in "marked interference with employment" or "frequent periods of hospitalization."  

The Board finds first that the vertigo is not a sign or symptom of the service-connected hypertension disability.  During a DRO hearing in May 2008, the Veteran indicated that she was having lightheadedness, dizziness, and headaches that she associated with her high blood pressure.  The Veteran's complaints of dizziness and drifting to the left while walking or sitting were evaluated at an October 2009 VA Ear, Nose, and Throat (ENT) consultation appointment.  May 2014 Medical Treatment Record at 25.  Prior complaints of dizziness were noted in the Veteran's VA treatment records in February 2001 and April 2006.  Id.  Following a November 2009 audiology evaluation, an ENT cause for the Veteran's dysequilibrium could not be found.  Id. at 19.  Eventually, the Veteran was diagnosed with idiopathic, intermittent vertigo.  See December 2010 Well Woman Follow-Up Note.  On being informed of this, the Veteran began speculating that perhaps the dizziness was due to stress.  Id.  The Board observes that the vertigo was not found to be associated with the Veteran's hypertension.  Indeed, the use of the word "idiopathic" indicates that the vertigo is of an unknown or spontaneous origin.  Dorland's Illustrated Medical Dictionary 925 (31st ed. 2007).  In light of the extensive medical evaluations of record, the Board finds that the vertigo is not a manifestation of the service-connected hypertension disability.  Thus, extraschedular referral is not warranted on this basis.  

The record is not clear whether the Veteran has headaches due to her hypertension.  Assuming that the headaches are a manifestation of the hypertension disability, that manifestation is not mentioned in DC 7101.  A separate DC for migraines, 8100, does provide a compensable rating for headaches productive of prostrating attacks.  A November 2004 VA examination report indicates that the Veteran had headaches that she associated with her hypertension.  These headaches were mild and did not interfere with anything the Veteran was doing.  Thus, the Veteran's headaches are not of a type to warrant compensation under DC 8100.  

The Board finds the Veteran's hypertension disability picture does not exhibit result in "marked interference with employment" or "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Even considering the headache complaints, the Veteran has not described hospitalization or interference with employment caused by her hypertension.  She has remained employed throughout the appeal period.  Her VA treatment records do not mention work restrictions, accommodations, or modifications due to hypertension.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

In light of the foregoing, the Board concludes that a 20 percent rating for left upper extremity radiculopathy is warranted based on reassignment of the diagnostic codes.  In all other respects, the Board finds that the preponderance of the evidence is against the Veteran's increased rating appeals.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeals are otherwise denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for right upper extremity radiculopathy is denied.

Entitlement to an effective date earlier than October 23, 2012, for the award of service connection for left upper extremity radiculopathy is denied.

Entitlement to an initial disability rating of 20 percent, but no higher, for left upper extremity radiculopathy is granted.

Entitlement to a compensable rating for hypertension is denied.


REMAND

The Veteran's representative has requested additional examinations for her service-connected cervical and lumbar spine disabilities and right knee disability.  The Board concludes that the examinations of record are not compliant with recent case law regarding musculoskeletal disabilities and remands for new examinations.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records from the Dallas, Texas, VA Medical Center, dated from July 2016 to the present, concerning the Veteran's neck and low back and right knee disabilities.

2.  Schedule the Veteran for VA examinations as to the severity of her cervical and lumbar spine and right knee disabilities.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The cervical and lumbar spine and right knee examination should include the results of joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  For the right knee, the examination should include range of motion measurements for the left knee as well.  

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and her representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2016).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


